Exhibit 10.1

 

[                    ]

TERMS OF EMPLOYMENT/

LETTER OF UNDERSTANDING AND SALARY CONTINUATION

AGREEMENT

 

Ruth’s Chris Steak House, Inc. (hereafter referred to as “Employer”) and
[            ] (hereinafter referred to as “Employee”) agree upon the following
terms of employment of Employee by Employer.

 

1. Duties. Employee shall be employed during the term of this Agreement as set
forth in Section 3 in the position of [                    ]. Employee will
advance the best interests of Employer at all times during his employment and
shall at all such times faithfully, industriously and to the best of his
ability, perform all duties as may be required of him by virtue of his title and
position and in accordance with the job description for his title and position
as established by the Employer’s Board of Directors and/or its Designee from
time to time. Employee shall comply with any and all written personnel policies
and employment manuals of Employer in the conduct of his duties.

 

2. Extent of Service. Employee shall devote his full time and best efforts to
the performance of his duties. Employee shall not engage in any business or
perform any services in any capacity that would, in the reasonable judgment of
Employer, interfere with the full and proper performance by Employee of his
duties.

 

3. Term. Unless previously renewed by mutual consent of the Employer and
Employee, this Agreement shall expire and terminate and be of no further effect
(with the exception of terms herein which by their terms survive the termination
of this Agreement) on the close of business of the third anniversary since the
date this Agreement was first executed (the “Termination Date”).



--------------------------------------------------------------------------------

4. Compensation.

 

a. Salary. For all duties to be performed by Employee in the capacity reference
hereunder, Employee shall receive an initial annual salary of
$[                    ]. Employee will be entitled to a discretionary bonus of
up to [            ] % of his base salary, subject to the budget and performance
targets as defined by the Board of Directors on an annual basis, to be paid to
Employee after the issuance of the Employer’s audited financial statements
relating to that year, assuming Employee is actively employed by Employer at the
end of the fiscal year. If in his first year of employment, Employee will
receive a minimum bonus for the fiscal year ending 2005 of [            ]% of
his base salary, should he be employed as of that date.

 

5. Benefits.

 

a. Vacation/Leave - Employee shall be entitled to three (3) weeks of paid
vacation per calendar year (four (4) weeks after 10 years of service), with
normal sick and holiday leave as defined by Employer’s policies.

 

b. Benefit Plan - Employee shall be eligible to participate in the health and
welfare plans provided by Employer.

 

c. Retirement Benefits - Employee will be eligible for all applicable retirement
benefits offered by Employer, if any.

 

d. Where applicable, Employee should refer to the Summary Plan Descriptions he
will receive for a complete detailed explanation of the benefits described in
this paragraph. Employee understands that the Summary Plan Descriptions are the
controlling documents as to the nature of, and entitlement to, these benefits.



--------------------------------------------------------------------------------

e. Reimbursement of Expenses - Employer agrees to reimburse Employee for
reasonable and appropriate Employer-related expenses (as determined by Employer)
paid by Employee in furtherance of his duties, including, but not limited to,
travel expenses, entertainment expenses and automobile expenses, upon submission
of proper accounting records for such expenses. Employer agrees to reimburse
Employee for in-transition living expenses and moving expenses pursuant to its
written relocation policy.

 

6. Disability of Incapacity of Employee.

 

If, for a period of ninety (90) consecutive days during the terms of this
Employment Agreement, Employee is disabled or incapacitated for mental, physical
or other cause to the extent that he is unable to perform his duties as herein
contemplated during said ninety (90) consecutive days, Employer shall
immediately thereafter have the right to terminate this Employment Agreement
upon providing ten (10) days written notice to Employee and shall be obligated
to pay Employee compensation up to the effective date of said termination. The
right of termination in this section in no way affects or diminishes other
rights of termination as stated in this Employment Agreement.

 

7. Termination.

 

a. Notwithstanding any other provision hereof, Employee’s employment shall be
terminated immediately: 1) upon his death; 2) notice after disability as defined
in Section 6; or 3) Employee’s discharge for Cause.

 

b. For purposes of this Agreement, “Cause” shall mean (i) Employee’s theft or
embezzlement, or attempted theft or embezzlement, of money or property of
Employer, his perpetuation or attempted perpetuation of fraud, or his
participation in a fraud or attempted fraud, on Employer or his unauthorized
appropriation of, or his attempt to



--------------------------------------------------------------------------------

misappropriate, any tangible or intangible assets or property of Employer,
(ii) any act or acts of disloyalty, misconduct or moral turpitude by Employee
injurious to the interest, property, operations, business or reputation of
Employer or his commission of a crime which results in injury to Employer or
(iii) his willful disregard of lawful directive given by a superior or the Board
or a violation of an Employer employment policy.

 

c. Should Employee terminate Employee’s employment for cause, as defined in
Section 7.b, then Employee is entitled to no more than his salary through the
date of termination and any unused vacation days.

 

d. Employer reserves the right to terminate Employee’s employment without cause,
as defined in Section 7.b. However, in the event that occurs, then: 1) Employee
will receive twelve (12) monthly payments in the aggregate equal to Employee’s
prior twelve (12) months’ base salary compensation; 2) Employee will be eligible
to receive twelve (12) months continued health, welfare and retirement Benefits
(as defined hereinabove), according to the same terms and conditions had
Employee’s employment with Employer continued through the end of the respective
reporting period; 3) twelve (12) monthly payments of the automobile allowance
Employee would have been entitled to had Employee’s employment with Employer
continued through the end of the respective reporting period and that includes
reimbursement for fuel and routine maintenance costs for one automobile; and 4)
all vesting rights of Employee’s stock options and restricted stock granted
during Employee’s tenure shall continue for 12 months post-termination. Employer
has the option of paying this severance on a monthly or lump sum basis. The
payment of all amounts under this Section 7.d is contingent on Employee’s
compliance with Sections 8 and 9.



--------------------------------------------------------------------------------

e. Should Employee resign his employment for Good Reason, as defined below,
Employee will receive severance equal to Employee’s prior twelve (12) months’
base salary compensation. Employer has the option of paying this severance on a
monthly or lump sum basis. The payment of all amounts under this Section 7(e) is
contingent upon Employee’s compliance with Sections 8 and 9.

 

f. For purposes of this Agreement, “Good Reason” shall mean (i) the assignment
by the Board to Employee of any material duties that are clearly inconsistent
with Employee’s status, title and position as [                    ] of
Employer; or (ii) a failure by Employer to pay Employee any amounts required to
be paid under this Agreement, which failure continues uncured for a period of
fifteen (15) days after written notice thereof is given by Employee to the
Board.

 

g. Employee understands that should Employee resign his employment without Good
Reason, then Employee is entitled to no more than his salary through the date of
termination (said termination date to be determined by Employer upon notice of
resignation) and any earned but unused vacation days.

 

8. Disclosure of Information. Employee agrees that he will not, during
employment or any time after termination of employment hereunder, without
authorization of Employer, disclose to, or make use of for himself or for any
person, corporation or other entity, any files, videos, trade secrets, papers,
photographs, presentations, recipes, specifications, drawings, salary
structures, sources of income, business plans, minutes of meetings, contractual
arrangements, or other confidential information concerning the business,
clients, methods, operations, financing or services of Employer. Trade secrets
and confidential information shall mean information



--------------------------------------------------------------------------------

disclosed to Employee or known by him as a consequence of his employment by
Employer, and not generally known to the restaurant industry.

 

9. Non-Compete.

 

a. In further consideration of the compensation to be paid to Employee
hereunder, Employee acknowledges that in the course of his employment with
Employer and its Subsidiaries and Affiliates he shall become familiar, and
during his employment with Employer he has become familiar, with Employer’s
trade secrets and with other Confidential Information concerning Employer and
its predecessors and its Subsidiaries and Affiliates and that his services have
been and shall be of special, unique and extraordinary value to Employer.
Therefore, Employee agrees that during his employment and for a period of one
year following his last day of employment (hereafter referred to as the
“Non-compete Period”), Employee shall not directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
or in any manner engage in any business or enterprise identical to or similar to
any such business which is engaged in by Employer, its Subsidiaries or
Affiliates or any of their respective franchises, which shall include any
restaurant business that derives more than 25% of its revenues from the sale of
steak and steak dishes and which has an average guest check greater than $35,
(the “Business”), as of the date of this Agreement and which is located in any
of the geographical areas set forth on Exhibit “A” attached hereto, which shall
for purposes of illustration and not limitation include the following chains and
their parent companies, subsidiaries and other affiliates: Morton’s Restaurant
Group, The Palm,



--------------------------------------------------------------------------------

Smith & Wollensky, Chart House Enterprises, Del Frisco’s, Sullivan’s, The
Capital Grille and Fleming’s. Nothing herein shall prohibit Employee from being
a passive owner of not more than 2% of the outstanding stock of any class of a
corporation that is publicly traded, so long as Employee has no active
participation in the business of such corporation. This restriction will not
apply if Employee is employed as an officer of a business, including, but not
limited to, a casino or hotel, that as an ancillary service provides fine dining
as defined in this paragraph. The term “ancillary” assumes that less than 50% of
the business revenues are derived from its dining facilities.

 

b. During the Non-compete Period, Employee shall not directly or indirectly
through another entity (i) induce or attempt to induce any non-hourly or
management employee of Employer or any Subsidiary or Affiliate to leave the
employ of Employer or such Subsidiary or Affiliate, or in any way interfere with
the relationship between Employer or any Subsidiary or Affiliate and any
employee thereof, (ii) hire any person who was an employee of Employer or any
Subsidiary or Affiliate at any time during the Employment Period or (iii) induce
or attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of Employer or any Subsidiary or Affiliate to cease
doing business between any such customer, supplier, licensee or business
relation and Employer or any Subsidiary or Affiliate (including, without
limitation, making any negative, derogatory or disparaging statements or
communications regarding Employer or its Subsidiaries, Affiliates, employees or
franchisees).

 

10. Surrender of Books and Records. Employee acknowledges that all files, lists,
books, records, photographs, videotapes, slides, specifications, drawings or any
other materials used or created by Employee or used or created by Employer in



--------------------------------------------------------------------------------

connection with the conduct of its business, shall at all times remain the
property of Employer and that upon termination of employment hereunder,
irrespective of the time, manner or cause of said termination, Employee will
surrender to Employer all such files, lists, books, records, photographs,
videotapes, slides, specifications, drawings or any other materials.

 

11. Severability. If any provision of this Letter of Understanding shall be held
invalid or unenforceable, the remainder of this Letter shall, nevertheless,
remain in full force and effect. If any provision is held invalid or
unenforceable with respect to particular circumstances, it shall, nevertheless,
remain in full force and effect in all other circumstances.

 

12. Notice. All notices required to be given under the terms expressed hereunder
shall be in writing, shall be effective upon receipt, and shall be delivered to
the addressee in person or mailed by certified mail, returned receipt requested:

 

If to Employer, addressed to:

 

Craig S. Miller

Ruth’s Chris Steak House, Inc.

500 International Parkway

 

Suite 100

 

Heathrow, FL 32746

 

If to Employee, addressed to:

 

[                                                         ]

_________________________

_________________________



--------------------------------------------------------------------------------

or such other address as a party shall have designated for notices to be given
to him or it by notice given in accordance with this paragraph.

 

13. Governing Law and Resolution of Dispute. Employee’s terms of employment
shall be governed by and construed in accordance with the laws of or applicable
to the State of Delaware. Any dispute, controversy or claim arising out of or
relating to Employee’s terms of employment, or the breach therefore, shall be
resolved by arbitration conducted in accordance with the rules then existing of
the American Arbitration Association, applying the substantive law of the State
of Delaware. The parties further agree that any such arbitration shall be
conducted in Seminole County, Florida.

 

Date:                                         , 2005

 

WITNESS:

     

RUTH’S CHRIS STEAK HOUSE, INC

                               

[                                                     ]